DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 13-16, with respect to the rejection(s) of claim(s) 3, 8-9 and 11-13 under 35 U.S.C. 103 have been fully considered and are at least partially persuasive. Applicant argues that reference numeral 10 shown in Figure 1 of Harkness is a rectifying element and thus on-off control of the element is not described in Harkness.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of the prior art.
Applicant additionally argues, see pages 16-18, with respect to the rejection(s) of claim(s) 3, 8-9 and 11-13 under 35 U.S.C. 103, that Toriyama is a current-blocking type ignition device which operates on a different principle than the capacitor discharge ignition device disclosed by Bobu. Applicant’s argument is not persuasive since it has been held that a prior art reference may be relied upon as a basis for rejection of a claimed invention if the reference is in the field of applicant’s endeavor or, if not, is reasonably pertinent to the particular problem with which the applicant was concerned.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Toriyama is in the field of ignition devices for internal combustion engines and is reasonably pertinent to the problem of extending a duration of a spark over a conventional discharge ignition device [see Toriyama paragraph 0076]. Applicant further argues Toriyama does not disclose the ignition switch 10 is not turned on in order to generate a first spark discharge in the spark plug when the ignition timing is detected. However Toriyama teaches that “the main ignition circuit 5 serves to set the ignition switching means 10 in the on state during an interval in which the ignition signal IGT is on…[w]hen the ignition switching means 10 is turned on, current is passed through the primary winding 3 of the ignition coil 2” [Toriyama paragraph 0051]. Thus, Toriyama discloses a processing for detecting an ignition timing of the engine, and a processing for supplying an ignition switch to place the ignition switch to be turned on in order to produce a first spark discharge in the ignition plug when the ignition timing is detected, as recited in claim 13 and similarly required by claim 3. Applicant argues that the capacitor 13 disclosed by Toriyama is not an ignition capacitor within the meaning of the claims, but does not explain the discrepancy. In the claims the ignition capacitor is merely defined by its location in the ignition circuit and its function of accumulating electric charge from an exciter coil. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a circuit for controlling the charging switch to keep it in the off state) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 8-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobu (JP 55-137356 A) in view of Shimazaki (US Patent Application Publication 2008/0191700) and further in view of Toriyama (US Patent Application Publication 2017/0030319).
	Regarding claim 3, Bobu discloses an engine ignition device that applies a high voltage to an ignition plug attached to a cylinder of an engine to produce spark discharges in the ignition plug, the engine ignition device comprising: 
	a magneto generator that is provided with a magneto rotor (14) having a three-pole magnetic field formed at an outer circumference of a flywheel (22) attached to a crank shaft of the engine and a stator (10) having an armature core (12, 36) with a magnetic pole part opposed to the poles of the magnetic field of the magneto rotor and having plurality of coils served as magneto coils which are wound around the armature core, the plurality of coils including an exciter coil (52) and a primary coil (48) of an ignition coil and a secondary coil (50) of the ignition coil, the magneto generator sequentially outputting, from the magneto coils, a first half-wave voltage, a second half-wave voltage of a different polarity from the first half-wave voltage, and a third half-wave voltage of the same polarity as the first half-wave voltage during one rotation of the crank shaft [0003];
	an ignition capacitor (66) that is provided on a primary side of the ignition coil;
	an ignition switch (68) that is provided so as to form a discharging circuit that discharges through the primary coil, electric charge accumulated in the ignition capacitor when the ignition switch is turned on;
	an ignition timing detector configured to generate an ignition signal when an ignition timing of the engine is detected [0003, when the negative voltage Ep reaches the building value shown by the horizontal line in FIG. 5, the tricker level, the SCR Is switched to the conduction mode, and the total charge voltage Ec of the capacitor flows into the primary coil 48, whereby an ignition pulse is induced in the secondary coil 50 and applied between the spark gap 78]; and
the engine ignition device being configured so that a second spark discharge is produced in the ignition plug due to a voltage induced in the secondary coil of the ignition coil accompanied with a change in magnetic flux that is inputted to the armature core from the magneto rotor while the insulation across the discharge gap of the ignition plug is in the broken down state due to the first spark discharge [0003]. 
	Bobu does not disclose	a charging switch that is provided so as to be turned on when the second half-wave voltage is induced in the exciter coil and to form a circuit that charges the ignition capacitor with the second half-wave voltage; and a switch control processor configured to: place the ignition switch to be turned on in order to produce a first spark discharge in the ignition plug when the ignition timing is detected and; and control the ignition switch and the charging switch so as to give rise to a state in which both the ignition switch and the charging switch are in an open state while insulation across a discharge gap of the ignition plug is in a broken down state due to the first spark discharge. 
	Shimazaki discloses a capacitor discharge ignition device comprising a charging switch (6) that is provided so as to be turned on when a second half-wave voltage is induced in an exciter coil (EX) and to form a circuit that charges an ignition capacitor (5) with a second half-wave voltage [0061, 0065, 0085, as shown in Figure 1]. 
	Shimazaki teaches that the function of the charging switch is known in the art to increase the voltage of a pulse waveform in the exciter coil [0005]. Shimazaki further teaches that the capacitor discharge ignition device cannot output the capacitor charging voltage in the event of an abnormality such as a wire break to the charging switch or exciter coil [0027]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the charging switch disclosed by Shimazaki with the engine ignition device disclosed by Bobu to increase the voltage output to the exciter coil and to provide protection in the case of a wire break in the ignition circuit. 
	Bobu, as modified by Shimazaki, does not disclose a switch control processor configured to: place the ignition switch to be turned on in order to produce a first spark discharge in the ignition plug when the ignition timing is detected and; and control the ignition switch and the charging switch so as to give rise to a state in which both the ignition switch and the charging switch are in an open state while insulation across a discharge gap of the ignition plug is in a broken down state due to the first spark discharge.
	Toriyama discloses an engine ignition device that generates an ignition signal (IGT) when an ignition timing of the engine is detected; and a switch control processor (B) configured to: 
	place an ignition switch (10) to be turned on in order to produce a first spark discharge in the ignition plug when the ignition timing is detected [0051]; and
	control the ignition switch and a charging switch (14) that is provided in a circuit that charges an ignition capacitor (13) so as to give rise to a state in which both the ignition switch and the charging switch are in an open state while insulation across a discharge gap of the ignition plug is in a broken down state due to the first spark discharge [0064, 0070, 0073]. 
	Toriyama teaches that by performing the on/off control of the charging switch when the ignition switch is in the on state and insulation across the discharge gap of the ignition plug is broken down enables prolongation of the spark discharge, which leads to stable ignition [0003, 0074-0076]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control of the ignition and charging switches disclosed by Toriyama with the switches disclosed by Bobu, as modified by Shimazaki, to prolong spark discharge and provide stable ignition.
Regarding claim 8, Bobu further discloses wherein the ignition timing of the engine is set in a period of time during which the second half-wave voltage induced in the exciter coil moves toward a peak [0003]. 
Regarding claim 9, Bobu further discloses wherein a damper diode (88, 89) is connected, in parallel, across both ends of the ignition capacitor, the damper diode being pointed in an orientation so that when the ignition capacitor is in a state charged to one polarity, a voltage across both ends of the ignition capacitor is applied in an opposite direction across an anode and a cathode of the damper diode.
Regarding claim 11, Bobu further discloses wherein the primary coil of the ignition coil is wound around a primary bobbin (lower portion of integral bobbin 54) attached to the armature core, a secondary bobbin (56) is disposed so as to encompass the primary bobbin, the secondary coil of the ignition coil and the exciter coil are wound around the secondary bobbin, and the secondary coil and the exciter coil are configured by winding a single conductor around the secondary bobbin (as shown in Figure 6). 
Regarding claim 12, Bobu further discloses wherein the exciter coil is made up of a pair of coils that are wound in the same direction and connected to one another in parallel (as shown in Figure 3). 
	Regarding claim 13, Bobu discloses an engine ignition device that applies a high voltage to an ignition plug attached to a cylinder of an engine to produce spark discharges in the ignition plug, the engine ignition device comprising: 
	a magneto generator that is provided with a magneto rotor (14) having a three-pole magnetic field formed at an outer circumference of a flywheel (22) attached to a crank shaft of the engine and a stator (10) having an armature core (12, 36) with a magnetic pole part opposed to the poles of the magnetic field of the magneto rotor and having plurality of coils served as magneto coils which are wound around the armature core, the plurality of coils including an exciter coil (52) and a primary coil (48) of an ignition coil and a secondary coil (50) of the ignition coil, the magneto generator sequentially outputting, from the magneto coils, a first half-wave voltage, a second half-wave voltage of a different polarity from the first half-wave voltage, and a third half-wave voltage of the same polarity as the first half-wave voltage during one rotation of the crank shaft [0003];
	an ignition capacitor (66) that is provided on a primary side of the ignition coil;
	an ignition switch (68) that is provided so as to be turned on when an ignition signal is provided and to form a discharging circuit that discharges, through the primary coil, electric charge accumulated in the ignition capacitor; and
	an ignition timing detector configured to generate an ignition signal when an ignition timing of the engine is detected [0003, when the negative voltage Ep reaches the building value shown by the horizontal line in FIG. 5, the tricker level, the SCR Is switched to the conduction mode, and the total charge voltage Ec of the capacitor flows into the primary coil 48, whereby an ignition pulse is induced in the secondary coil 50 and applied between the spark gap 78]; and
the engine ignition device being configured so that a second spark discharge is produced in the ignition plug due to a voltage induced in the secondary coil of the ignition coil accompanied with a change in magnetic flux that is inputted to the armature core from the magneto rotor while the insulation across the discharge gap of the ignition plug is in the broken down state due to the first spark discharge [0003]. 
	Bobu does not disclose	a charging switch that is provided so as to be turned on when the second half-wave voltage is induced in the exciter coil and to form a circuit that charges the ignition capacitor with the second half-wave voltage; and a microcomputer that is programmed so as to perform a processing for detecting the ignition timing of the engine, a processing for supplying an ignition signal to the ignition switch to place the ignition switch to be turned on in order to produce a first spark discharge in the ignition plug when the ignition timing is detected, a processing for controlling the ignition switch and the charging switch so as to give rise to a state in which both the ignition switch and the charging switch are in an open state while insulation across a discharge gap of the ignition plug is in a broken down state due to the first spark discharge. 
	Shimazaki discloses a capacitor discharge ignition device comprising a charging switch (6) that is provided so as to be turned on when a second half-wave voltage is induced in an exciter coil (EX) and to form a circuit that charges an ignition capacitor (5) with a second half-wave voltage [0061, 0065, 0085, as shown in Figure 1]. 
	Shimazaki teaches that the function of the charging switch is known in the art to increase the voltage of a pulse waveform in the exciter coil [0005]. Shimazaki further teaches that the capacitor discharge ignition device cannot output the capacitor charging voltage in the event of an abnormality such as a wire break to the charging switch or exciter coil [0027]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the charging switch disclosed by Shimazaki with the engine ignition device disclosed by Bobu to increase the voltage output to the exciter coil and to provide protection in the case of a wire break in the ignition circuit.
	Bobu, as modified by Shimazaki, does not disclose a microcomputer that is programmed so as to perform a processing for detecting the ignition timing of the engine, a processing for supplying an ignition signal to the ignition switch to place the ignition switch to be turned on in order to produce a first spark discharge in the ignition plug when the ignition timing is detected, a processing for controlling the ignition switch and the charging switch so as to give rise to a state in which both the ignition switch and the charging switch are in an open state while insulation across a discharge gap of the ignition plug is in a broken down state due to the first spark discharge.
	Toriyama discloses an engine ignition device comprising a microprocessor (B) that is programmed so as to perform a processing for detecting the ignition timing of an engine [0035] [0091], a processing for supplying an ignition signal (IGT) to an ignition switch (10) to place the ignition switch to be turned on in order to produce a first spark discharge in an ignition plug (1) when the ignition timing is detected, a processing for controlling the ignition switch and a charging switch (14) so as to give rise to a state in which both the ignition switch and the charging switch are in an open state while insulation across a discharge gap of the ignition plug is in a broken down state due to the first spark discharge [0064, 0070, 0073]. 
	Toriyama teaches that by performing the on/off control of the charging switch when the ignition switch is in the on state and insulation across the discharge gap of the ignition plug is broken down enables prolongation of the spark discharge, which leads to stable ignition [0003, 0074-0076]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control of the ignition and charging switches disclosed by Toriyama with the switches disclosed by Bobu, as modified by Shimazaki, to prolong spark discharge and provide stable ignition.
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobu (JP 55-137356 A) in view of Shimazaki (US Patent Application Publication 2008/0191700) in view of Toriyama (US Patent Application Publication 2017/0030319) and further in view of Nishida (JP 2011-236763 A).
Regarding claim 4, Bobu et al. disclose the device of claim 3 as discussed above. Bobu does not disclose a rotation detection circuit. Nishida discloses the engine ignition device is provided with a rotation detection circuit (waveform shaping circuit 23) that detects a specific feature in a waveform of voltage induced in the exciter coil and outputs a plurality of rotation detection signals generated at a reference position set at a position coming before a crank angle position coming when a piston of the engine reaches top dead center, and a microcomputer (6) programmed so as to identify, from among the plurality of rotation detection signals outputted by the rotation detection circuit, a rotation detection signal generated at the reference position as a reference signal; and the ignition timing detector is configured so as to detect the ignition timing based on a timing at which the reference signal was generated and generate an ignition signal [“The microprocessor constituting the ignition control unit 6 recognizes the fall of the signal voltage that occurs when the negative voltage V21 exceeds the threshold voltage Va as the first signal S21, and the negative voltage V22 reduces the voltage Va. The falling edge of the signal voltage that occurs when exceeding is recognized as the second signal S22”]. Nishida teaches that “it is possible to prevent a situation in which the engine stop switch 10 will not be able to stop the engine in a state of being short-circuited occurs, the reliability it is possible to improve.” 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the circuit elements disclosed by Nishida with the ignition device disclosed by Bobu to prevent the situation in which the engine stop switch cannot stop the engine to improve reliability.
Regarding claim 14, Bobu et al. disclose the device of claim 13 as discussed above. Bobu does not disclose a rotation detection circuit. Nishida discloses the engine ignition device is provided with a rotation detection circuit (waveform shaping circuit 23) that detects a specific feature in a waveform of voltage induced in the exciter coil and outputs a plurality of rotation detection signals generated at a reference position set at a position coming before a crank angle position coming when a piston of the engine reaches top dead center, and a microcomputer (6) programmed so as to identify, from among the plurality of rotation detection signals outputted by the rotation detection circuit, a rotation detection signal generated at the reference position as a reference signal; and the ignition timing detector is configured so as to detect the ignition timing based on a timing at which the reference signal was generated and generate an ignition signal [“The microprocessor constituting the ignition control unit 6 recognizes the fall of the signal voltage that occurs when the negative voltage V21 exceeds the threshold voltage Va as the first signal S21, and the negative voltage V22 reduces the voltage Va. The falling edge of the signal voltage that occurs when exceeding is recognized as the second signal S22”]. Nishida teaches that “it is possible to prevent a situation in which the engine stop switch 10 will not be able to stop the engine in a state of being short-circuited occurs, the reliability it is possible to improve.” 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the circuit elements disclosed by Nishida with the ignition device disclosed by Bobu to prevent the situation in which the engine stop switch cannot stop the engine to improve reliability.
Claim(s) 5-7, 10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobu (JP 55-137356 A) in view of Shimazaki (US Patent Application Publication 2008/0191700) in view of Toriyama (US Patent Application Publication 2017/0030319) in view of Nishida (JP 2011-236763 A) and further in view of Iwata (US Patent Number 5,067,462).
Regarding claim 5, Bobu, Shimazaki and Toriyama disclose the ignition device of claim 4 as discussed above but do not explicitly disclose a stroke discrimination means. 
Iwata discloses an engine ignition device provided with a stroke discrimination means (41) for discriminating whether a stroke of an engine performed when a reference signal is generated is a compression stroke or an exhaust stroke; and a switch control means (40) configured so as to perform control that places an ignition switch in an ON state at the ignition timing detected by an ignition timing detection means only when the stroke of the engine performed when the reference signal was generated is discriminated to be a compression stroke by the stroke discrimination means (Col. 3, lines 13-27); the stroke discrimination means is provided with a breakdown voltage detection circuit that obtains a voltage signal including information relating to a voltage across the discharge gap of the ignition plug from partway along the secondary coil, and is configured so as to perform stroke discrimination on the basis of the fact that a magnitude of the voltage signal obtained from the breakdown voltage detection circuit when the insulation across the discharge gap of the ignition plug is broken down differs between when a stroke of the engine is an exhaust stroke and when a stroke of the engine is a compression stroke (Col. 3, lines 13-27), wherein a tap is led out from a middle of the secondary coil, and a breakdown voltage detection circuit is configured so as to detect a voltage induced partway along the secondary coil through the tap (as shown in Figures 1 or 3). 
Iwata teaches that the stroke discrimination prevents ignition current from being supplied to cylinders in their exhaust stroke which reduces the running costs of the ignition system (Col. 2, lines 59-66). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the stroke discrimination means disclosed by Iwata with the device disclosed by Bobu to reduce the running costs of the ignition system by preventing ignition current from being supplied to cylinders in their exhaust strokes. 
Regarding claim 6, Bobu et al. disclose the ignition device of claim 5 as discussed above but do not explicitly disclose a stroke discrimination means. 
Iwata discloses an engine ignition device provided with a stroke discrimination means (41) for discriminating whether a stroke of an engine performed when a reference signal is generated is a compression stroke or an exhaust stroke; and a switch control means (40) configured so as to perform control that places an ignition switch in an ON state at the ignition timing detected by an ignition timing detection means only when the stroke of the engine performed when the reference signal was generated is discriminated to be a compression stroke by the stroke discrimination means (Col. 3, lines 13-27); the stroke discrimination means is provided with a breakdown voltage detection circuit that obtains a voltage signal including information relating to a voltage across the discharge gap of the ignition plug from partway along the secondary coil, and is configured so as to perform stroke discrimination on the basis of the fact that a magnitude of the voltage signal obtained from the breakdown voltage detection circuit when the insulation across the discharge gap of the ignition plug is broken down differs between when a stroke of the engine is an exhaust stroke and when a stroke of the engine is a compression stroke (Col. 3, lines 13-27), wherein a tap is led out from a middle of the secondary coil, and a breakdown voltage detection circuit is configured so as to detect a voltage induced partway along the secondary coil through the tap (as shown in Figures 1 or 3). 
Iwata teaches that the stroke discrimination prevents ignition current from being supplied to cylinders in their exhaust stroke which reduces the running costs of the ignition system (Col. 2, lines 59-66). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the stroke discrimination means disclosed by Iwata with the device disclosed by Bobu to reduce the running costs of the ignition system by preventing ignition current from being supplied to cylinders in their exhaust strokes. 
Regarding claim 7, Bobu et al. disclose the ignition device of claim 6 as discussed above but do not explicitly disclose a stroke discrimination means. 
Iwata discloses an engine ignition device provided with a stroke discrimination means (41) for discriminating whether a stroke of an engine performed when a reference signal is generated is a compression stroke or an exhaust stroke; and a switch control means (40) configured so as to perform control that places an ignition switch in an ON state at the ignition timing detected by an ignition timing detection means only when the stroke of the engine performed when the reference signal was generated is discriminated to be a compression stroke by the stroke discrimination means (Col. 3, lines 13-27); the stroke discrimination means is provided with a breakdown voltage detection circuit that obtains a voltage signal including information relating to a voltage across the discharge gap of the ignition plug from partway along the secondary coil, and is configured so as to perform stroke discrimination on the basis of the fact that a magnitude of the voltage signal obtained from the breakdown voltage detection circuit when the insulation across the discharge gap of the ignition plug is broken down differs between when a stroke of the engine is an exhaust stroke and when a stroke of the engine is a compression stroke (Col. 3, lines 13-27), wherein a tap is led out from a middle of the secondary coil, and a breakdown voltage detection circuit is configured so as to detect a voltage induced partway along the secondary coil through the tap (as shown in Figures 1 or 3). 
Iwata teaches that the stroke discrimination prevents ignition current from being supplied to cylinders in their exhaust stroke which reduces the running costs of the ignition system (Col. 2, lines 59-66). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the stroke discrimination means disclosed by Iwata with the device disclosed by Bobu to reduce the running costs of the ignition system by preventing ignition current from being supplied to cylinders in their exhaust strokes. 
Regarding claim 10, Bobu et al. disclose the ignition device of claim 3 as discussed above but do not disclose the ignition device is provided with a power supply circuit or CPU. 
Iwata discloses an ignition device provided with a power supply circuit (including DC voltage source E) that generates a control DC voltage and is provided with a CPU (20, 40) that operates using the control DC voltage generated by the power supply circuit as a power supply voltage, and the switch control processor and the stroke discrimination means are configured by the CPU executing a program that has been prepared in advance. 
Iwata teaches that the stroke discrimination prevents ignition current from being supplied to cylinders in their exhaust stroke which reduces the running costs of the ignition system (Col. 2, lines 59-66). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the stroke discrimination means disclosed by Iwata with the device disclosed by Bobu to reduce the running costs of the ignition system by preventing ignition current from being supplied to cylinders in their exhaust strokes. 
Regarding claim 15, Bobu, Shimazaki and Toriyama disclose the ignition device of claim 14 as discussed above but do not explicitly disclose a stroke discrimination means. 
Iwata discloses an engine ignition device provided with a microcomputer (40, 41) programmed so as to perform a stroke discrimination process for discriminating whether a stroke of an engine performed when a reference signal is generated is a compression stroke or an exhaust stroke and to perform control that places an ignition switch in an ON state at the ignition timing detected by an ignition timing detection means only when the stroke of the engine performed when the reference signal was generated is discriminated to be a compression stroke by the stroke discrimination process (Col. 3, lines 13-27); wherein a breakdown voltage detection circuit that obtains a voltage signal including information relating to a voltage across the discharge gap of the ignition plug from partway along the secondary coil, and the microcomputer is programmed so as to perform stroke discrimination on the basis of the fact that a magnitude of the voltage signal obtained from the breakdown voltage detection circuit when the insulation across the discharge gap of the ignition plug is broken down differs between when a stroke of the engine is an exhaust stroke and when a stroke of the engine is a compression stroke (Col. 3, lines 13-27), wherein a tap is led out from a middle of the secondary coil, and a breakdown voltage detection circuit is configured so as to detect a voltage induced partway along the secondary coil through the tap (as shown in Figures 1 or 3). 
Iwata teaches that the stroke discrimination prevents ignition current from being supplied to cylinders in their exhaust stroke which reduces the running costs of the ignition system (Col. 2, lines 59-66). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the stroke discrimination means disclosed by Iwata with the device disclosed by Bobu to reduce the running costs of the ignition system by preventing ignition current from being supplied to cylinders in their exhaust strokes.
Regarding claim 16, Bobu et al. disclose the ignition device of claim 15 as discussed above but do not explicitly disclose a stroke discrimination means. 
Iwata discloses an engine ignition device provided with a microcomputer (40, 41) programmed so as to perform a stroke discrimination process for discriminating whether a stroke of an engine performed when a reference signal is generated is a compression stroke or an exhaust stroke and to perform control that places an ignition switch in an ON state at the ignition timing detected by an ignition timing detection means only when the stroke of the engine performed when the reference signal was generated is discriminated to be a compression stroke by the stroke discrimination process (Col. 3, lines 13-27); wherein a breakdown voltage detection circuit that obtains a voltage signal including information relating to a voltage across the discharge gap of the ignition plug from partway along the secondary coil, and the microcomputer is programmed so as to perform stroke discrimination on the basis of the fact that a magnitude of the voltage signal obtained from the breakdown voltage detection circuit when the insulation across the discharge gap of the ignition plug is broken down differs between when a stroke of the engine is an exhaust stroke and when a stroke of the engine is a compression stroke (Col. 3, lines 13-27), wherein a tap is led out from a middle of the secondary coil, and a breakdown voltage detection circuit is configured so as to detect a voltage induced partway along the secondary coil through the tap (as shown in Figures 1 or 3). 
Iwata teaches that the stroke discrimination prevents ignition current from being supplied to cylinders in their exhaust stroke which reduces the running costs of the ignition system (Col. 2, lines 59-66). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the stroke discrimination means disclosed by Iwata with the device disclosed by Bobu to reduce the running costs of the ignition system by preventing ignition current from being supplied to cylinders in their exhaust strokes.
Regarding claim 17, Bobu et al. disclose the ignition device of claim 13 as discussed above but do not disclose the ignition device is provided with a power supply circuit or CPU. 
Iwata discloses an ignition device provided with a power supply circuit (including DC voltage source E) that generates a control DC voltage and is provided with a CPU (20, 40) that operates using the control DC voltage generated by the power supply circuit as a power supply voltage, and the switch control means and the stroke discrimination are configured by the CPU executing a program that has been prepared in advance. 
Iwata teaches that the stroke discrimination prevents ignition current from being supplied to cylinders in their exhaust stroke which reduces the running costs of the ignition system (Col. 2, lines 59-66). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the stroke discrimination disclosed by Iwata with the device disclosed by Bobu to reduce the running costs of the ignition system by preventing ignition current from being supplied to cylinders in their exhaust strokes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747